J-S09021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
 TIMOTHY LYNN COLBERT                          :
                                               :
                        Appellant              :   No. 759 MDA 2017

           Appeal from the Judgment of Sentence March 29, 2017
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0005064-2014,
                         CP-67-CR-0007786-2014


BEFORE:       GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

MEMORANDUM BY MCLAUGHLIN, J.:                              FILED APRIL 20, 2018

       Timothy Lynn Colbert (“Appellant”) appeals from the March 29, 2017

judgment of sentence. We conclude the Commonwealth presented sufficient

evidence to support the convictions, the verdict was not against the weight

of the evidence, and the trial court did not err in finding the convictions for

certain sex crimes did not merge. However, we vacate the finding that

Appellant     was   a    sexually   violent   predator   (“SVP”)   and   remand   for

proceedings consistent with this memorandum.

       Appellant, who was born on January 27, 1964, N.T., 11/9/16, at 92,

was charged at two separate dockets for crimes committed against his step-

daughter, B.F., and his daughter, A.M. The trial court held a consolidated

jury trial.




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S09021-18



      B.F., who was born in November 1997, testified that when she was in

the sixth grade, she had trouble sleeping one night. Appellant was in the

living room and told her to stay with him. Appellant touched her nipple,

breast, and her vagina on the inside of her underwear while in the living

room and in her bedroom after she went upstairs. N.T., 11/7/16, at 77-80.

Appellant left after B.F. told him that she would tell her mother if he did not

stop. Id. at 77. B.F. told her mom about the incident three or four years

later and told the police about one year after she told her mom. Id. at 94-

96.

      B.F.’s mother, J.D., testified that sometime in the winter of 2012-

2013, B.F. came to her bedroom, burst into tears, and told her that one

night when she was having trouble sleeping, Appellant had touched her

“behind and . . . . the back of [her] vagina.” Id. at 101-102. Detective Justin

Feeney also testified that B.F. told a forensic interviewer about the incident,

and the details were consistent with her testimony at trial. Id. at 116.

      A.M., who was born in August 1998, testified that when she was five

or six years old, when she stayed with Appellant at her uncle’s house,

Appellant undressed her, laid naked behind her, and touched her breast.

N.T., 11/9/16, at 7, 8, 27. When she was 10 to 12 years old, while in her

bedroom at a farmhouse in Seven Valleys, Appellant touched her chest and

her vagina under her clothes on several occasions. Id. at 9-11. Appellant

also touched A.M.’s vagina underneath her clothes when he was driving,

sometimes penetrating her vagina with his fingers. Id. at 11-13. The car

                                     -2-
J-S09021-18



was a “bigger car” and the assaults always occurred when they were on a

dirt road that led to the house. Id. at 12. In addition, when A.M. was in the

eighth grade, Appellant came to her room, put his fingers inside her vagina

and had vaginal intercourse with her. Id. at 15. When A.M was in the ninth

grade she told a friend of the events. Id. at 20-21. She told her school

counselor when in the tenth grade. Id. at 22.

      A.M. further testified that when the incidents happened, Appellant was

usually drunk, and that he got belligerent and angry when drunk. Id. at 30-

31. Further, when he raped her, Appellant was drunk, knocking things over,

and had difficulty keeping his balance. Id. at 16, 41-42. A.M. also testified

that her stepmother was downstairs or picking up one of her step-siblings

when the assaults happened. Id. at 30.

      C.D., A.M.’s friend, testified that A.M. told her that Appellant raped

her. Id. at 57-58. Further, the parties stipulated that if Matthew McGee was

called as a witness he would testify that he was a guidance counselor, that

A.M. disclosed to him that Appellant molested and raped her, and that he

reported the allegations to ChildLine and to A.M.’s mother. Id. at 61.

      Deborah Nandor-Levin, a forensic nurse, also testified. Ms. Nandor-

Levin examined A.M. and found no signs of injury. Id. at 75, 81. She further

testified that a normal exam does not mean assault did not happen because:

the nature of the abuse may not have caused injury; the hymen stretches

without injury; and, if an injury occurred, it would have been healed by the

time of the exam, which was two years after the assault. Id. at 81-83. The

                                    -3-
J-S09021-18



nurse further testified that it is normal for children to disclose sexual abuse

days or years after the abuse due to embarrassment and fear. Id. at 83-84.

        Appellant testified and denied the events. Id. at 99-119.

        For the crimes against B.F., the jury found Appellant guilty of

corruption of minors, indecent assault without consent, and indecent

assault-complainant less than 16 years of age.1 For the crimes against A.M.,

the jury found Appellant guilty of statutory sexual assault, sexual assault,

aggravated indecent assault without consent, aggravated indecent assault-

complainant less than 16 years of age, aggravated indecent assault of a

child,2 indecent assault without consent, indecent assault-complainant less

than 13 years of age,3 corruption of minors, and incest.4

        On March 29, 2017, for the crimes against B.F., the trial court

sentenced Appellant to nine to 18 months’ incarceration for the corruption of

minors conviction and three to six months’ incarceration for the conviction

for indecent assault without consent.5 For the crimes against A.M., the trial

____________________________________________


1   18 Pa.C.S.A. § 6301(a)(1), 3126(a)(1), and 3126(a)(8), respectively.

2 18 Pa.C.S.A. §§ 3122.1 and 3124.1, 3125(a)(1), 3125(a)(8) and 3125(b),
respectively.

3   18 Pa.C.S.A. § 3126(a)(7).

4   18 Pa.C.S.A. § 4302.

5 The trial court merged the conviction for indecent assault-complainant less
than 16 years of age for sentencing purposes.



                                           -4-
J-S09021-18



court sentenced Appellant to 20 to 40 months’ incarceration for the statutory

sexual assault conviction, 60 to 120 months’ incarceration for the sexual

assault conviction, 48 to 96 months’ incarceration for the conviction for

aggravated indecent assault without consent, 48 to 96 months’ incarceration

for the conviction for aggravated indecent assault-complainant less than 16

years of age, 12 to 24 months’ incarceration for the corruption of minors

conviction, 78 to 156 months’ incarceration for the conviction for aggravated

indecent assault of a minor, and 36 to 72 months’ incarceration for the

incest conviction.6 The trial court ordered all sentences to run consecutive to

each other, for an aggregate sentence of 314 to 628 months’ incarceration.

The trial court further found Appellant to be an SVP. N.T., 3/29/17, at 16.

        Appellant filed a post-sentence motion, arguing the trial court awarded

too little credit for time served, the evidence was insufficient to support the

convictions, the verdict was against the weight of the evidence, and the trial

court erred in not merging the convictions for statutory sexual assault and

sexual assault and in not merging the convictions for aggravated indecent

assault. The trial court granted the motion in part and amended the

sentence to award additional credit for time served, but denied it in all other

respects. On May 8, 2017, Appellant filed a timely notice of appeal.

        Appellant raises the following questions on appeal:


____________________________________________


6   The trial court merged the indecent assault counts for purposes.



                                           -5-
J-S09021-18


           I. Whether the trial court erred in concluding that the
           jury’s finding of guilty on the charges of Statutory Sexual
           Assault, Sexual Assault, Aggravated Indecent Assault,
           Indecent Assault, Corruption of Minors, Aggravated
           Indecent Assault of a Child, and Incest was not against the
           sufficiency and weight of the evidence presented at trial,
           as it relates to A.M.?

           II. Whether the trial court erred in concluding that the
           jury’s finding of guilty on the charges of Corruption of
           Minors and Indecent Assault was not against the
           sufficiency and weight of the evidence presented at trial,
           as it relates to B.F.?

           III. Whether the trial court erred when it failed to merge
           [Appellant’s] sentence for Statutory Sexual Assault with
           Sexual Assault and similarly, when it failed to merge the
           sentence for Aggravated Indecent Assault with Aggravated
           Indecent Assault of a Child[?]

Appellant’s Br. at 5 (suggested answers omitted).

   I.      Sufficiency of the Evidence

        Appellant first challenges the sufficiency of the evidence to support his

convictions.

        “Because evidentiary sufficiency is a question of law, our standard of

review is de novo and our scope of review is plenary.” Commonwealth v.

Ballard, 80 A.3d 380, 390 (Pa. 2013) (citation omitted). Specifically, we

must determine whether, when viewed in a light most favorable to the

verdict winner, the evidence at trial and all reasonable inferences therefrom

are sufficient for the trier of fact to find that each element of the crime

charged is established beyond a reasonable doubt. See Commonwealth v.

Dale, 836 A.2d 150, 152 (Pa.Super. 2003). “The Commonwealth may

sustain its burden of proving every element of the crime beyond a

                                       -6-
J-S09021-18


reasonable    doubt   by   means     of    wholly   circumstantial   evidence.”

Commonwealth v. Brown, 23 A.3d 544, 559 (Pa.Super. 2011) (en banc)

(quoting   Commonwealth       v.   Hutchinson,      947   A.2d   800,   805–06

(Pa.Super. 2008)).

      Further, “[a]s an appellate court, we do not assess credibility nor do

we assign weight to any of the testimony of record.” Commonwealth v.

Kinney, 863 A.2d 581, 584 (Pa.Super. 2004) (citation omitted). Therefore,

we will not disturb the verdict “unless the evidence is so weak and

inconclusive that as a matter of law no probability of fact may be drawn

from the combined circumstances.” Commonwealth v. Bruce, 916 A.2d

657, 661 (Pa.Super. 2007) (quoting Commonwealth v. Frisbie, 889 A.2d

1271, 1274–75 (Pa.Super.2005)).

      In addition, “the uncorroborated testimony of a sexual assault victim,

if believed by the trier of fact, is sufficient to convict a defendant, despite

contrary evidence from defense witnesses.” Commonwealth v. Charlton,

902 A.2d 554, 562 (Pa.Super. 2006) (quoting Commonwealth v. Davis,

650 A.2d 452, 455 (Pa.Super. 1994)).

             A. Statutory Sexual Assault and Sexual Assault

      Section 3122.1 of the Crimes Code defines statutory sexual assault, in

relevant part, as follows: “A person commits a felony of the first degree

when that person engages in sexual intercourse with a complainant under

the age of 16 years and that person is 11 or more years older than the


                                     -7-
J-S09021-18


complainant and the complainant and the person are not married to each

other.” 18 Pa.C.S.A. § 3122.1(b). Further, a person commits sexual assault

when he “engages in sexual intercourse or deviate sexual intercourse with a

complainant without the complainant’s consent.” 18 Pa.C.S.A. § 3124.1. For

both offenses, the Crimes Code defines “sexual intercourse” as “includ[ing]

intercourse per os or per anus, with some penetration however slight;

emission is not required.” 18 Pa.C.S.A. § 3101.

      Appellant maintains that the Commonwealth failed to establish that he

had intercourse with A.M., arguing A.M. could not testify with specificity as

to when the assault occurred and that there was no corroborating physical

evidence. We disagree. A.M. testified that Appellant had non-consensual

vaginal intercourse with her when she was in the eighth grade. This was

sufficient to establish the elements of statutory sexual assault and sexual

assault. That A.M. could not testify as to the date on which this occurred and

that there was no physical evidence admitted, does not make the evidence

insufficient. Rather, the testimony of the victim, if believed by the fact-

finder, as it was here, is sufficient to support the verdict. See Charlton, 902

A.2d at 562.

            B. Aggravated Indecent Assault

      A person commits aggravated indecent assault if he “engages in

penetration, however slight, of the genitals or anus of a complainant with a

part of the person’s body for any purpose other than good faith medical,


                                     -8-
J-S09021-18


hygienic or law enforcement procedures . . . if: (1) the person does so

without the complainant’s consent; . . . or (8) the complainant is less than

16 years of age and the person is four or more years older than the

complainant and the complainant and the person are not married to each

other.” 18 Pa.C.S.A. § 3125(a)(1), (8). Further, a person commits

aggravated indecent assault of a child where a person “violates subsection

(a)(1), (2), (3), (4), (5), or (6) and the complaint is less than 13 years of

age.” 18 Pa.C.S.A. § 3125(b).

      Appellant argues that the Commonwealth failed to establish a specific

time when Appellant penetrated A.M. with his fingers. A.M. testified that

Appellant touched her vagina without her consent when she ten to 12 years

old. Further, she testified that when she was between ten and 12 years old,

while they were driving on a dirt road to his house, Appellant would

penetrate her vagina with his fingers. Such testimony supports the

convictions for aggravated indecent assault without consent, aggravated

indecent assault-complainant less than 16 years of age, and aggravated

indecent assault of a child.

            C. Indecent Assault

      A person commits indecent assault where he has “indecent contact

with the complainant . . . for the purpose of arousing sexual desire in the

person or the complainant and: (1) the person does so without the

complainant’s consent; . . . (7) the complainant is less than 13 years of age;


                                    -9-
J-S09021-18


or (8) the complainant is less than 16 years of age and the person is four or

more years older than the complainant and the complainant and the person

are not married to each other.” 18 Pa.C.S.A. § 3126(a)(1), (7), (8).

“Indecent contact” is defined as “[a]ny touching of the sexual or other

intimate parts of the person for the purpose of arousing or gratifying sexual

desire, in any person.” 18 Pa.C.S.A. § 3101.

      Appellant maintains that the Commonwealth failed to establish that

any indecent contact occurred for the purpose of arousing sexual desire in

Appellant or the complainants. A.M. testified that Appellant touched her

genitals while in A.M.’s bedroom without her consent when she was under

the age of 13, and her testimony was sufficient to raise an inference that

Appellant committed the acts to arouse his sexual desire. Therefore, the

evidence was sufficient to support Appellant’s convictions for indecent

assault without consent and indecent assault-complainant less than 13 years

of age. See Commonwealth v. Castelhun, 889 A.2d 1228, 1233

(Pa.Super. 2005) (“The appellant] repeatedly touched J.T. in a sexual way

when he placed his penis into J.T.'s mouth, digitally penetrated her genitalia,

and inserted his penis into her vagina, all for the sole purpose of arousal and

gratification of his sexual desires.”).

      In addition, B.F. testified that Appellant touched her breasts and

vagina without her consent when she was under the age of 16. Like A.M.’s

testimony, B.F.’s testimony was sufficient to raise an inference that


                                      - 10 -
J-S09021-18


Appellant perpetrated the assault against B.F. for the purpose of arousing

his own sexual desire. Therefore, the evidence was sufficient to support

Appellant’s convictions for indecent assault-complainant without consent and

indecent assault-complainant less than 16 years of age. See id.

            D. Corruption of Minors

      Appellant maintains that, because the Commonwealth did not establish

any of the above-discussed crimes, it did not present sufficient evidence to

support the corruption of minors convictions. A person is guilty of corruption

of minors if he or she is over 18 years of age and “by any act corrupts or

tends to corrupt the morals of any minor less than 18 years of age.” 18

Pa.C.S.A. § 6301(a)(1). A.M. testified that Appellant engaged in sexual

activities with her. Similarly, B.F. testified Appellant touched her breast and

genitals. Such testimony is sufficient to support the convictions for

corruption of minors. Commonwealth v. Kelly, 102 A.3d 1025, 1032-33

(Pa.Super. 2014) (en banc) (finding indecent assault of child sufficient to

support corruption of minor conviction under Section 6301(a)(1)).

            E. Incest

      Appellant argues A.M.’s testimony was insufficient to support the

incest conviction. A person is guilty of incest if he or she “knowingly . . . has

sexual intercourse with an ancestor or descendant.” 18 Pa.C.S.A. § 4302.

A.M. testified that Appellant, her biological father, had intercourse with her.




                                     - 11 -
J-S09021-18


This was sufficient to support the incest convictions. See Charlton, 902

A.2d at 562.

   II.      Verdict Is Not Against the Weight of the Evidence

         Appellant next contends the verdict was against the weight of the

evidence. An appellate court reviews the denial of a motion for a new trial

based on a claim the verdict is against the weight of the evidence for an

abuse of discretion. Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa.

2013). “Because the trial judge has had the opportunity to hear and see the

evidence presented, an appellate court will give the gravest consideration to

the findings and reasons advanced by the trial judge when reviewing a trial

court's determination that the verdict is against the weight of the evidence.”

Id. at 1055 (quoting Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa.

2000)).

         A trial court should not grant a new trial “because of a mere conflict in

the testimony or because the judge on the same facts would have arrived at

a different conclusion.” Id. Rather, to grant a new trial, the trial court must

“determine that notwithstanding all the facts, certain facts are so clearly of

greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.” Id. (quoting Widmer, 744 A.2d at 752). Stated

different, a trial court should not award a new trial unless “the jury’s verdict

is so contrary to the evidence as to shock one’s sense of justice and the




                                       - 12 -
J-S09021-18


award of a new trial is imperative so that right may be given another

opportunity to prevail.” Id. (quoting Widmer, 744 A.2d at 752).

      Appellant maintains the verdict as to A.M. was against the weight of

the evidence. He notes that A.M. failed to set forth the dates with specificity

and that no one heard the attacks, even though A.M. stated Appellant was

drunk when he assaulted her and would be belligerent when drunk.

Appellant also claims that A.M.’s testimony regarding the assaults on the dirt

road were contradictory and reasoned that “[i]t seems unlikely Appellant

would have been able to operate a sport utility vehicle . . . described as

being large in size and reach over and put his hand down her pants while

intoxicated.” Appellant’s Br. at 26. Appellant further alleges that, because

A.M. testified Appellant could barely stand up at the time he raped her, it

“seems highly unlikely” that he did so. Appellant’s Br. at 27. He further

notes that A.M. did not tell anyone at the time the rape occurred and the

results of her physical exam were normal.

      Appellant argues the verdict as to B.F. was against the weight of the

evidence because of the “significant period of time that passed prior to

reporting the allegations and the inability to remember generally what time

of year this incident occurred.” Id. at 33.

      The trial court concluded that it was within the jury’s discretion to

determine which witnesses were credible and to determine how much weight

to give the testimony. 1925(a) Op. at 12. It concluded the verdict was not


                                     - 13 -
J-S09021-18


so contrary to the weight of the evidence as to shock one’s conscience. This

was not an abuse of discretion.

   III. Trial Court Did Not Err In Finding Convictions Do Not Merge

      Appellant next maintains that the trial court erred in failing to merge

the convictions for statutory sexual assault and sexual assault and in failing

to merge the convictions for aggravated indecent assault and aggravated

indecent assault of a minor.

      A claim that the trial court failed to merge convictions for sentencing

purposes raises a claim of an illegal sentence, for which our standard of

review is de novo and our scope of review is plenary. Commonwealth v.

Tanner, 61 A.3d 1043, 1046 (Pa.Super. 2013). Section 9765 of the

Sentencing Code provides that “[n]o crimes shall merge for sentencing

purposes unless the crimes arise from a single criminal act and all of the

statutory elements of one offense are included in the statutory elements of

the other offense.” 42 Pa.C.S.A. § 9765. Accordingly, the statute “prohibits

merger unless two distinct facts are present: 1) the crimes arise from a

single criminal act; and 2) all of the statutory elements of one of the

offenses   are   included   in    the    statutory   elements   of   the   other.”

Commonwealth v. Baldwin, 985 A.2d 830, 833 (Pa. 2009).

      A. Statutory Sexual Assault and Sexual Assault

      The trial court did not err in finding statutory sexual assault and sexual

assault did not merge.


                                        - 14 -
J-S09021-18


       The Crimes Code provides that sexual assault occurs where a

defendant “engages in sexual intercourse or deviate sexual intercourse with

a complainant without the complainant’s consent.” 18 Pa.C.S.A. § 3124.1.

       The Crimes Code defines statutory sexual assault, in relevant part, as

where a defendant “engages in sexual intercourse with a complainant under

the age of 16 years and that person is 11 or more years older than the

complainant and the complainant and the person are not married to each

other.” 18 Pa.C.S.A. § 3122.1(b).

       In Commonwealth v. Duffy, this Court concluded that statutory

sexual assault and sexual assault did not merge for sentencing purposes.

832 A.2d 1132, 1141 (Pa.Super. 2003). We reasoned that statutory sexual

assault requires proof of elements that sexual assault does not require, i.e.,

that the complainant is under 16 years of age, that the perpetrator is a

specified number of years older than complainant,7 and that the complainant

and the perpetrator are not married. See id. at 1138-39. In addition,

“[s]exual assault requires proof of one element that statutory sexual assault

does not, i.e., that the complainant did not consent.” Id. at 1139. Therefore,

we concluded that because “both crimes require proof of at least one
____________________________________________


7 The statutory sexual assault statute provides that a person commits a
felony of the second degree if “that person is either: (1) four years older but
less than eight years older than the complainant; or (2) eight years older
but less than 11 years older than the complainant,” and commits a felony of
the first degree if “that person is 11 or more years older than the
complainant and the complainant.” 18 Pa.C.S.A. § 3122.1(a)-(b).



                                          - 15 -
J-S09021-18


element that the other does not, the crimes are not greater and lesser

included offenses.” Id. at 1139, 1141. We further noted that “[t]he fact that

the act of sexual intercourse supports an element in each crime does not

warrant merging of the sentences when other mutually exclusive elements

of the crimes remain.” Id. at 1139.

      Applying Duffy, because each conviction required proof of an element

that the other conviction did not, we conclude the trial court did not err in

finding that the statutory sexual assault conviction did not merge with the

sexual assault conviction.

      B. Aggravated Indecent Assault Convictions

      Appellant next maintains that the trial court erred in failing to merge

the convictions for aggravated indecent assault without consent, aggravated

indecent assault-complainant less than 16 years of age, and aggravated

indecent assault of a child. He argues that the facts charged in the

information were the same for each count.

      The trial court concluded that the charges did not arise from one

criminal act. Rather, A.M. testified to “numerous types of sexual assault

events,” with several “occurring more than once.” The trial court noted that

“[t]o merge the sentences would give the Appellant an inappropriate

discount when he had committed multiple types of sexual assault to [A.M.]

over the course of years.” 1925(a) Op. at 16. We agree and conclude that,

because different facts supported the convictions for aggravated indecent


                                      - 16 -
J-S09021-18


assault without consent, aggravated indecent assault-complainant less than

16 years of age, and aggravated indecent assault of a child, the trial court

did not err in finding the convictions did not merge. See 42 Pa.C.S.A. §

9765.

  IV.     SVP Finding

        We must now address an issue not raised by the parties—whether the

trial court had the authority to find Appellant to be a SVP. Although

Appellant did not challenge the trial court’s finding that he was SVP under 42

Pa.C.S.A. § 9799.24, a section of the Sexual Offender Registration and

Notification Act (“SORNA”), we may raise the issue on our own motion. The

question presents a question as to the legality of Appellant’s sentence, which

cannot    be   waived   and   which    this    Court   may   raise   sua   sponte.

Commonwealth v. Butler, 173 A.3d 1212, 1215 (Pa.Super. 2017);

Commonwealth v. Wolfe, 106 A.3d 800, 801 (Pa.Super. 2014).

        After the trial court sentenced Appellant, our Supreme Court held in

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), that the registration

requirements set forth under SORNA constitute criminal punishment as

opposed to a mere civil penalty, and therefore their retroactive application

violates the Ex Post Facto clause of the U.S. Constitution. Commonwealth

v. Muniz, 164 A.3d 1189 (Pa. 2017) (OAJC), cert. denied sub nom.

Pennsylvania v. Muniz, No. 17-575, 2018 WL 491630 (U.S. Jan. 22,

2018).


                                      - 17 -
J-S09021-18


       In the wake of Muniz, we concluded in Butler8 that because Muniz

held SORNA’s registration requirements are punitive, and an SVP designation

increases the registration period, trial courts cannot apply SORNA’s

increased registration requirement for SVPs because SORNA does not

require a fact-finder to determine, beyond a reasonable doubt, that the

defendant is an SVP. Id. at 1217-18 (citing Alleyne v. United States, 570

U.S. 99 (2013)).

       Accordingly, in Butler, we found 42 Pa.C.S.A. § 9799.24(e)(3)

unconstitutional and directed trial courts to apply only the applicable tier-

based registration period, as those periods apply based on the conviction

itself, and not due to any additional fact not found, under SORNA’s

procedures, by the fact-finder. Butler, 173 A.3d at 1218. We reversed the

order finding the defendant to be an SVP and remanded to the trial court for

the sole purpose of issuing appropriate notice9 of the defendant’s tier-based

registration period. Id. at 1218.

       In light of Muniz and Butler, Appellant’s SVP designation constitutes

an illegal sentence. Therefore, we vacate the finding that Appellant is an

____________________________________________


8 This Court denied reargument in Butler on January 3, 2018. The
Commonwealth filed a petition for allowance of appeal to the Pennsylvania
Supreme Court on February 1, 2018. That petition is still pending as of this
writing.

9  See 42 Pa.C.S.A. § 9799.23 (providing for court notification and
classification requirements).



                                          - 18 -
J-S09021-18


SVP, pursuant to Butler, and remand to the trial court to issue a revised

notice to Appellant pursuant to 42 Pa.C.S.A. § 9799.23 (governing reporting

requirements of sex offenders).

     Judgment of sentence affirmed in part and vacated in part. Case

remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/20/18




                                   - 19 -